     Case 3:18-cv-02340-N Document 8 Filed 10/09/18                 Page 1 of 2 PageID 21



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

RUSSELL STREETMAN,                               )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )      Case No. 3:18-cv-2340-N
                                                 )
CHW GROUP, INC. d/b/a Choice Home                )
Warranty,                                        )
                                                 )
       Defendant.                                )

                                 NOTICE OF SETTLEMENT

       Plaintiff, RUSSELL STREETMAN, (“Plaintiff”), through his attorney, Agruss Law Firm,

LLC, informs this Honorable Court that the Parties have reached a settlement in this case. Plaintiff

anticipates dismissing this case, with prejudice, within 30 days.

DATED: October 9, 2018

                                      Respectfully submitted,
                                      AGRUSS LAW FIRM, LLC

                              By: /s/ Michael Agruss
                                     Michael Agruss, ARDC No. 6281600
                                     4809 N. Ravenswood Avenue, Suite 419
                                     Chicago, IL 60640
                                     312-224-4695 – office
                                     312-253-4451 – facsimile
                                     michael@agrusslawfirm.com
                                     Attorneys for Plaintiff
     Case 3:18-cv-02340-N Document 8 Filed 10/09/18               Page 2 of 2 PageID 22




                               CERTIFICATE OF SERVICE

       On October 9, 2018, I electronically filed the Notice of Settlement with the Clerk of the
U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice of Settlement
to Defense Counsel, Brian Tretter, at btretter@choicehomewarranty.com.

                             By: /s/ Michael S. Agruss
                                    Michael S. Agruss, ARDC No. 6281600
